PRICE, Presiding Judge.
The appellant was found guilty upon a complaint charging that she did buy, sell, or possess prohibited liquors, etc.
The record shows there was no arraignment of appellant. Ordinarily, we would remand. Rorex v. State, 44 Ala.App., 112, 203 So.2d 294. But the warrant to search defendant’s private dwelling was issued by a person not shown to have authority nor in what capacity he acted, upon an affidavit which was based solely on affiant’s conclusion. From the evidence in the record it would be impossible for the state on a remandment to improve its already untenable position.
Reversed and rendered.